In an action, inter alia, to recover damages for defamation, the defendant C. Vernon Mason appeals from an order of the Supreme Court, Dutchess County (Beisner, J.), entered October 1, 1991, which denied his motion to vacate his default in answering the plaintiff’s motion for an order of preclusion and to compel discovery.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the appellant’s motion to vacate his default in opposing the plaintiff’s motion for an order of preclusion unless he complied with certain discovery demands. The appellant did not offer a reasonable excuse for his default (see, Bodi v Orciouli, 195 AD2d 841; American Sigol Corp. v Zicherman, 166 AD2d 628; Mantilla v Lewkowitz, 130 AD2d 557). Mangano, P. J., Lawrence, Copertino and Joy, JJ., concur.